996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Thomas Andrew Townes ABSHIRE, Petitioner.
No. 93-8021.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Thomas Andrew Townes Abshire, Petitioner Pro Se.
PETITION DENIED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Thomas Andrew Townes Abshire petitions this Court for a writ of mandamus to compel the district court to expedite its consideration of summary judgment motions filed by the Government and by Abshire.  Because the district court has recently entered a final order in this case disposing of the case on the merits, Abshire's petition for mandamus relief is moot.  See Abshire v. United States, No. CA-92-CV-370 (W.D. Va.  Mar. 31, 1993).  Accordingly, although we grant leave to proceed in forma pauperis, we deny Abshire's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED